Order filed December 19, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00774-CV
                                  ____________

           GILCHRIST COMMUNITY ASSOCIATION, Appellant

                                        V.

               COUNTY OF GALVESTON, TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0076026

                                    ORDER

      This is an appeal from a judgment signed July 2, 2019. Appellant filed a
timely post-judgment motion extending appellate timetables. The notice of appeal
was due September 30, 2019. See Tex. R. App. P. 26.1. Appellant, however, filed
his notice of appeal on October 4, 2019, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Hassan.